Citation Nr: 1705014	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for herniated disc, L4-5, with residual scar, status-post laminectomy prior to June 11, 2012, rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for herniated disc, L4-5, with residual scar, status-post laminectomy from June 11, 2012, rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 through November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 and in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Phoenix, Arizona respectively.  Original jurisdiction over this matter rests currently with the Phoenix RO.

During development of the Veteran's appeal, the RO in Phoenix, Arizona issued a July 2012 rating decision in which it granted a higher 40 percent disability rating, effective June 11, 2012.  The Veteran perfected a timely appeal in which he argued that he is entitled to an "earlier effective date" for the higher 40 percent disability rating; specifically, he asserts that the higher 40 percent disability rating should be effective from the date of his July 2007 claim for an increased disability rating.  In effect, he is seeking appeal of the RO's denial of a disability rating higher than 20 percent for the portion of the appeal period before June 11, 2012.  As the Veteran has not expressed satisfaction with the 40 percent disability rating that was awarded for the period from June 11, 2012, he is also understood to be seeking the maximum possible benefit for his disability for that period.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The issues concerning the Veteran's entitlement to higher disability ratings for his back disability were adjudicated by the AOJ most recently in a June 2016 Supplemental Statement of the Case (SSOC).  Additional evidence has been associated with the record since that time.  Such evidence includes:  information and assertions from the Veteran on an October 2016 TDIU application; November 2016 lay statements from the Veteran's parents; reports from VA examinations conducted in December 2016; and, a January 2017 letter from the Veteran's attending VA physician.  The Veteran has not waived AOJ review of the evidence associated with the record after the June 2016 SSOC.

Additionally, where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two issues are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the disposition of the issues concerning the Veteran's back disability will impact the analysis and ultimate disposition of the Veteran's claim for a TDIU. Accordingly, those issues are inextricably intertwined and the Board's consideration of the Veteran's appeal concerning his entitlement to a TDIU must be deferred, pending resolution of the intertwined back rating issues.

In February 2017, VA received a substantive appeal on the claim for TDIU.  Therein, the Veteran requested a video conference hearing.  Accordingly, the Veteran should be scheduled for such on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing in connection with his claim for TDIU.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




